DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims September 2, 2022 has been entered.  Claims 1 and 23 are currently amended.  Claims 15-18, 21, 22, 24, 26 and 27 have been canceled.  Claims 1-14, 19, 20, 23, 25 and 28-39 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 19, 20, 23, 25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of any one of Chen et al. (US 2011/0039083), Su et al. (US 2008/0205800), or Dou et al. (US 2017/0015821) and in view of any one of McAmish et al. (US 2004/0157333), McAmish et al. (US 2003/0213549) or Jones (US 2003/0035943) alone or further in view of Vignola et al. (US 2012/0217682).
Regarding claims 1, 30, and 32 Middlesworth et al. teach a process for making a multilayer breathable film (Abstract; col. 1, lines 6-11; col. 2, lines 37-44; col. 3, lines 17-19; col. 4, lines 32-50) comprising the steps of co-extruding (col. 3, lines 17-19; col. 4, lines 31-50; Table 1a) a composition comprising a polyolefin (col. 4, lines 11-30) and an inorganic filler (col. 5, line 64-col. 6, line 37) and a second composition to form a molten web (Abstract; col. 2, lines 6-15; col. 4, lines 31-37; Table 1a), casting the molten web against a surface of a roll to form a film (col. 4, lines 31-37), and stretching the film to form the microporous breathable film (col. 4, lines 12-16; col. 6, line 47-col. 7, line 1; Table 2) wherein at least a portion of the stretching is performed at a temperature range within the claimed range (col. 9, lines 18-20).  Middlesworth et al. exemplify a basis weight of 12.1 gsm (Example 15; 12.1 gsm is “less than about 12 gsm”) and also suggest basis weights as low as 10 gsm (Figure 1) and disclose strain at peak machine direction/elongation at break of at least about 125% (Examples 24 and 25 which are at values of 346.4% and 293.7%; Example 15 at 177.2%).  
Middlesworth et al. teach casting the film, but do not explicitly teach the casting is performed by using an air knife, air blanket, a vacuum box, or a combination thereof, and without use of a nip in order to produce a quenched film.  However, each of Drysdale et al. (paragraph [0097]), Inglis (paragraph [0017]), DiPoto (Figure 7; col. 8, lines 16-40) and Metz (Abstract; Figures 1 and 2) teach analogous methods wherein the web is cast against a quenching cast roll without the use of a nipping roller, but with the use of a vacuum box and/or air knife instead.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Middlesworth et al. and any one of the secondary references and to have cast the film of Middlesworth upon a quenching casting roll without the use of a nip, but with a vacuum box and/or air knife, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of pinning the film to the casting roll in order to effectively cool the film and in order to form a uniform film. 
Middlesworth et al. teach machine direction stretching and cross directional stretching, but do not teach intermeshing gear cross directional stretching (col. 6, lines 48-55) and wherein the MD stretching occurs after the CD-IMG stretching.  However, each of McAmish et al. ‘333 (paragraph [0023]), McAmish et al. ‘549 (paragraph [0046], [0051] and [0067]), and Jones (paragraph [0051]) teach machine direction stretching and CD-IMG stretching utilized together, without MD-IMG stretching, with the MD stretching occurring after the CD-IMG stretching.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth and any one of McAmish et al. ‘333, McAmish et al. ‘549 or Jones and and to have both MD stretched and CD-IMG stretching the film of Middlesworth et al. with the MD stretching occurring after the CD-IMG stretching, as suggested by the secondary references, for the purpose, as suggested by the references, of utilizing art recognized manners of controlling the breathability of the film and to achieve a desired degree of breathability in the film.  In view of the general teaching of Middlesworth et al., one having ordinary skill in the art would have been motivated to find more specific teaching regarding suitable stretching techniques.  Each of McAmish et al. ‘333, McAmish et al. ‘549 and Jones provide that additional specificity.   
Middlesworth et al. do not explicitly teach the molten web is configured to hit the surface of the chill roll within a distance of less than about 3 inches (claim 1) or less than or equal to about 1 inch (claim 30).
However, each of Cancio et al. ‘058 (paragraph [0075]), Inazawa et al. (Abstract; paragraphs [0027], [0043], [0048] and [0087]; Figures 1-6 and 9), Cancio et al. ‘463 (Abstract; col. 2, lines 15-46; claims 1-3) or Hodgson, Jr. (col. 1, line 10-col. 2, line 42; col. 4, lines 24-50; Example 1 – 1”) disclose analogous methods wherein the web is configured to hit the surface of the chill roll at a distance that is within or overlaps the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. with any one of the secondary references and to have configured the molten web of Middlesworth et al. to hit the surface of the chill roll within a distance of less than about 3 inches (claim 1) or less than or equal to about 1 inch (claim 30), as suggested by any one of the secondary references, for the purpose, as suggested by Cancio et al. ‘058 of using a gap known in the cast breathable film art to be effective at producing a film with a suitable amount of melt curtain stretch prior to further processing, or for the purpose, as suggested by Inazawa et al., of preventing necking-in of the film during casting, or for the purpose, as suggested by Cancio et al. ‘463, of reducing draw resonance and facilitating increased production rates, or for the purpose, as suggested by Hodgson, Jr., of producing a cast film in an art recognized suitable manner that reduces entrapment of gases between the film and the chill roll/drum and improve product quality.   
Middlesworth et al. do not teach the addition of a coextruded layer formed of a hygroscopic polar polymer to produce a moisture permeable barrier layer as claimed (claims 1 and 32).  However, each of Chen et al. (paragraphs [0013]-[0031] and [0036]-[0041]) and Su et al. (paragraphs [0005], [0035], [0059]) and Dou et al. (paragraphs [0001], [0013]-[0026]) teach analogous methods and products wherein a hygroscopic layer as claimed and disclosed is formed from polymers as claimed in a multilayered configuration to form a barrier layer.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. and any one of Chen et al. and Su et al. and Dou et al. and to have formed a moisture permeable barrier layer from a hygroscopic polymer in the multilayered film of Middlesworth et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of improving the barrier properties of the multilayered film.  
As set forth above, Middlesworth et al. individually disclose a basis weight of less than about 12 gsm and a strain at peak machine direction/elongation at break of “at least about 125%”.  The combination teaches and suggests the same claimed and disclosed process and employs the same claimed and disclosed materials in the same claimed and disclosed manner.  The instant specification appears to attribute the asserted improvement to physical properties, such as strain at peak machine direction and dart impact strength, to the casting limitation set forth in the claimed invention (paragraph [0027] of the published application).  This is presumably in comparison to what is described as conventional embossing methods (Table 2) or blown film methods (Table 8).  As the combination of prior art teaches the same claimed and disclosed casting process, as well as all of the other method limitations, the evidence of record supports the conclusion that the same claimed properties would be realized by the practice of the combined method (e.g. strain at peak machine direction of at least 125% and a dart impact strength of greater than 90 grams). It follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the combined method.
As set forth above, the combination is understood to render the claims prima facie obvious.  Alternatively, Vignola et al. teach an analogous process for producing cast polyolefin films wherein the physical properties of the polyolefin films, such as dart impact strength and elongation properties, can be substantially improved with the addition of an interpolymer in an amount ranging from 0.1% to 25% (e.g. 2%, 5%, 10%) to the polyolefin (Abstract; paragraphs [0004], [0020], [0079], [0094], [0098], [0099], [0116], [0127], [0207] – tailor the results; Tables associated with Examples 10, 15 and 16 showing the amount of improvement relative to a base case that utilizes polyethylene alone).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. and Vignola et al. and to have added an interpolymer to the polyolefin/polyethylene of Middlesworth et al., as suggested by Vignola et al., for the purpose, as suggested by Vignola et al., of improving the mechanical/physical properties of the film of Middlesworth et al. (e.g. for suitable applications, to differentiate the product, to facilitate further reductions in basis weight). 
Further, since the combination performs the same claimed and disclosed process steps with the same claimed and disclosed materials in the same claimed and disclosed manner it follows, absent persuasive evidence to the contrary, that the same claimed effects and physical properties would be realized by practicing the combined method (i.e. a plurality of unstretched lanes are formed in the microporous breathable film that are configured/capable of adjoining to an adjacent surface of the moisture-permeable barrier layer). 
As to claims 2-5, Middlesworth et al. teach the polyolefin may comprise a metallocene linear low density polyethylene (col. 2, lines 6-20; col. 4, lines 64-67).
As to claim 6, Middlesworth et al. teach the polyolefin comprises polypropylene (col. 7, lines 48-55).
As to claim 7, Middlesworth et al. teach the filler comprises between 20-70% by weight filler (col. 6, lines 22-37).  This amount overlaps the claimed range and renders it prima facie obvious.   
As to claim 8, Middlesworth et al. teach a particle size ranging from 0.5 – 5 microns (col. 6, lines 2-5).
As to claims 9-11, Middlesworth et al. teach the filler is calcium carbonate (col. 6, lines 10-12).
As to claims 12 and 13, the secondary references Drysdale et al., Inglis, DiPoto or Metz suggest casting the web against the roll either with a vacuum box or with an air knife.  The motivation to select either method as disclosed by the particular secondary reference as set forth above is the same as that set forth above.
As to claims 19 and 20, Middlesworth et al. teach annealing at 180-230 °F (col. 9, lines 18-20).
Regarding claims 23, 31 and 33 Middlesworth et al. teach a process for making a multilayer breathable film (Abstract; col. 1, lines 6-11; col. 2, lines 37-44; col. 3, lines 17-19; col. 4, lines 32-50) comprising the steps of co-extruding (col. 3, lines 17-19; col. 4, lines 31-50; Table 1a) a composition comprising a polyethylene (col. 4, lines 11-30) and calcium carbonate at amounts of at least about 50% wt. (col. 4, lines 23-27; col. 5, line 64-col. 6, line 37, 20-70% by weight; Examples 1-3, 50% by weight ) and a second composition to form a molten web (Abstract; col. 2, lines 6-15; col. 3, lines 17-19 – coextruded layers; col. 4, lines 31-50; Table 1a), casting the molten web against a surface of a roll to form a film (col. 4, lines 31-37), stretching the film to form the breathable film (col. 4, lines 12-16; col. 6, line 47-col. 7, line 1; Table 2) wherein at least a portion of the stretching is performed at a temperature range within the claimed range (col. 9, lines 18-20); and annealing at 180-230 °F (col. 9, lines 18-20). Middlesworth et al. exemplify a basis weight of 12.1 gsm (Example 15, which is understood to be “less than about 12 gsm”) and disclose basis weights as low as about 10 gsm (Figure 1) and disclose strain at peak machine direction/elongation at break of at least about 125% (Examples 24 and 25 which are at values of 346.4% and 293.7%; Example 15 at 177.2%).  
Middlesworth et al. teach casting the film, but do not explicitly teach the casting is performed by using an air knife, air blanket, a vacuum box, or a combination thereof, and without use of a nip in order to produce a quenched film.  However, each of Drysdale et al. (paragraph [0097]), Inglis (paragraph [0017]), DiPoto (Figure 7; col. 8, lines 16-40) and Metz (Abstract; Figures 1 and 2) teach analogous methods wherein the web is cast against a quenching cast roll without the use of a nipping roller, but with the use of a vacuum box and/or air knife instead.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Middlesworth et al. and any one of the secondary references and to have cast the film of Middlesworth upon a quenching casting roll without the use of a nip, but with a vacuum box and/or air knife, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of pinning the film to the casting roll in order to effectively cool the film and in order to form a uniform film. 
Middlesworth et al. teach machine direction stretching and cross directional stretching, but do not teach intermeshing gear cross directional stretching (col. 6, lines 48-55) and wherein the MD stretching occurs after the CD-IMG stretching.  However, each of McAmish et al. ‘333 (paragraph [0023]), McAmish et al. ‘549 (paragraph [0046], [0051] and [0067]), and Jones (paragraph [0051]) teach machine direction stretching and CD-IMG stretching utilized together, without MD-IMG stretching, with the MD stretching occurring after the CD-IMG stretching.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth and any one of McAmish et al. ‘333, McAmish et al. ‘549 or Jones and and to have both MD stretched and CD-IMG stretching the film of Middlesworth et al. with the MD stretching occurring after the CD-IMG stretching, as suggested by the secondary references, for the purpose, as suggested by the references, of utilizing art recognized manners of controlling the breathability of the film and to achieve a desired degree of breathability in the film.  In view of the general teaching of Middlesworth et al., one having ordinary skill in the art would have been motivated to find more specific teaching regarding suitable stretching techniques.  Each of McAmish et al. ‘333, McAmish et al. ‘549 and Jones provide that additional specificity.   
Middlesworth et al. do not explicitly teach the molten web is configured to hit the surface of the chill roll within a distance of less than about 3 inches (claim 23) or less than or equal to about 1 inch (claim 31).
However, each of Cancio et al. ‘058 (paragraph [0075]), Inazawa et al. (Abstract; paragraphs [0027], [0043], [0048] and [0087]; Figures 1-6 and 9), Cancio et al. ‘463 (Abstract; col. 2, lines 15-46; claims 1-3) or Hodgson, Jr. (col. 1, line 10-col. 2, line 42; col. 4, lines 24-50; Example 1 – 1”) disclose analogous methods wherein the web is configured to hit the surface of the chill roll at a distance that is within or overlaps the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. with any one of the secondary references and to have configured the molten web of Middlesworth et al. to hit the surface of the chill roll within a distance of less than about 3 inches (claim 23) or less than or equal to about 1 inch (claim 31), as suggested by any one of the secondary references, for the purpose, as suggested by Cancio et al. ‘058 of using a gap known in the cast breathable film art to be effective at producing a film with a suitable amount of melt curtain stretch prior to further processing, or for the purpose, as suggested by Inazawa et al., of preventing necking-in of the film during casting, or for the purpose, as suggested by Cancio et al. ‘463, of reducing draw resonance and facilitating increased production rates, or for the purpose, as suggested by Hodgson, Jr., of producing a cast film in an art recognized suitable manner that reduces entrapment of gases between the film and the chill roll/drum and improve product quality.   
Middlesworth et al. do not teach the addition of a coextruded layer formed of a hygroscopic polar polymer to produce a moisture permeable barrier layer as claimed (claims 23 and 33).  However, each of Chen et al. (paragraphs [0013]-[0031] and [0036]-[0041]) and Su et al. (paragraphs [0005], [0035], [0059]) and Dou et al. (paragraphs [0001], [0013]-[0026]) teach analogous methods and products wherein a hygroscopic layer as claimed and disclosed is formed from polymers as claimed in a multilayered configuration to form a barrier layer.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. and any one of Chen et al. and Su et al. and Dou et al. and to have formed a moisture permeable barrier layer from a hygroscopic polymer in the multilayered film of Middlesworth et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of improving the barrier properties of the multilayered film.  
As set forth above, Middlesworth et al. individually disclose a basis weight of less than about 12 gsm and a strain at peak machine direction/elongation at break of “at least about 125%”.  The combination teaches and suggests the same claimed and disclosed process and employs the same claimed and disclosed materials in the same claimed and disclosed manner.  The instant specification appears to attribute the asserted improvement to physical properties, such as strain at peak machine direction, to the casting limitation set forth in the claimed invention (paragraph [0027] of the published application).  This is presumably in comparison to what is described as convention embossing methods (Table 2) or blown film methods (Table 8).  As the combination of prior art teaches the same claimed and disclosed casting process, as well as all of the other method limitations, the evidence of record supports the conclusion that the same claimed properties would be realized by the practice of the combined method (e.g. strain at peak machine direction of at least about 125% and a dart impact strength greater than about 90 grams).  
As set forth above, the combination is understood to render the claims prima facie obvious.  Alternatively, Vignola et al. teach an analogous process for producing cast polyolefin films wherein the physical properties of the polyolefin films, such as dart impact strength and elongation properties, can be substantially improved with the addition of an interpolymer in an amount ranging from 0.1% to 25% (e.g. 2%, 5%, 10%) to the polyolefin (Abstract; paragraphs [0004], [0020], [0079], [0094], [0098], [0099], [0116], [0127], [0207] – tailor the results; Tables associated with Examples 10, 15 and 16 showing the amount of improvement relative to a base case that utilizes polyethylene alone).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. and Vignola et al. and to have added an interpolymer to the polyolefin/polyethylene of Middlesworth et al., as suggested by Vignola et al., for the purpose, as suggested by Vignola et al., of improving the mechanical/physical properties of the film of Middlesworth et al. (e.g. for suitable applications, to differentiate the product, to facilitate further reductions in basis weight). 
Further, since the combination performs the same claimed and disclosed process steps with the same claimed and disclosed materials in the same claimed and disclosed manner it follows, absent persuasive evidence to the contrary, that the same claimed effects and physical properties would be realized by practicing the combined method (i.e. a plurality of unstretched lanes are formed in the microporous breathable film that are configured/capable of adjoining to an adjacent surface of the moisture-permeable barrier layer). 
As to claim 25, Middlesworth et al. teach the film can be laminated to a support/fabric (col. 3, lines 35-65).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of any one of Chen et al. (US 2011/0039083), Su et al. (US 2008/0205800), or Dou et al. (US 2017/0015821) and in view of any one of McAmish et al. (US 2004/0157333), McAmish et al. (US 2003/0213549) or Jones (US 2003/0035943) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 19, 20, 23, 25 and 30-33 above and further in view of Lopatin (US 4,874,567).
As to claim 14, the combination teaches the method set forth above and includes cooling the film to quench it.  Middlesworth et al. do not teach cooling is maintained with cooling fluid passing through the roll.  However, Lopatin teaches an analogous method wherein the temperature of the fluid in the chill roll is controlled by circulating temperature controlled fluid through its core (col. 5, lines 28-32).
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Middlesworth et al. and Lopatin and to have controlled the temperature of a fluid circulating through the core in the method of Middlesworth et al., as suggested by Lopatin, for the purpose, as suggested by the references of producing a film having a desired temperature.  Determining the temperature of the cooling fluid to facilitate appropriate heat exchange is understood to be a routine expedient and would have been readily optimized to achieve the desired film temperature.    

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of any one of Chen et al. (US 2011/0039083), Su et al. (US 2008/0205800), or Dou et al. (US 2017/0015821) and in view of any one of McAmish et al. (US 2004/0157333), McAmish et al. (US 2003/0213549) or Jones (US 2003/0035943) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 19, 20, 23, 25 and 30-33 above, alone or further in view of Ueda (US 2010/0216963) and/or Brady et al. (US 2003/0168776).
As to claims 28 and 29, the combination teaches the method set forth above.  Middlesworth et al. do not teach the stretching is performed in a separate manufacturing process that is not in-line with formation of the quenched film (i.e. the stretching is performed offline). However, changing between continuous and batch processes is understood to be prima facie obvious (MPEP 2144.04 V E) in light of the other known form of the process. Alternatively, Ueda (paragraph [0228]) and Brady et al. (paragraphs [0075]-[0082] and [0093]; Figure 1) teach analogous processes wherein the stretching is performed offline.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. with Ueda and/or Brady et al. and to have performed MD and CD-IMG stretching in the method of Middlesworth et al. in an offline stretching process, as suggested by the secondary references, for the purpose, as suggested by the references of facilitating the production of a stretched film in an efficient and convenient manner (e.g. accounting for line speed differences, utilizing existing equipment found in an offline location).

Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of any one of Chen et al. (US 2011/0039083), Su et al. (US 2008/0205800), or Dou et al. (US 2017/0015821) and in view of any one of McAmish et al. (US 2004/0157333), McAmish et al. (US 2003/0213549) or Jones (US 2003/0035943) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 19, 20, 23, 25 and 30-33 above, and further in view of Chen et al. (US 2011/0039083).
As to claims 34-39, the combination teaches the method set forth above.  Additionally, Chen et al. teach a method wherein the second composition comprises an adhesive as claimed and wherein no additional tie layer/resin is required (paragraphs [0014], [0015], [0019] and [0038]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Chen et al. and to have utilized the adhesive material in the second composition and without a tie resin layer in the method of Cancio et al., as suggested by Chen et al., for the purpose, as suggested by Chen et al. of promoting good bond strength between the layers of the film. 

Claims 34, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of any one of Chen et al. (US 2011/0039083), Su et al. (US 2008/0205800), or Dou et al. (US 2017/0015821) and in view of any one of McAmish et al. (US 2004/0157333), McAmish et al. (US 2003/0213549) or Jones (US 2003/0035943) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 19, 20, 23, 25 and 30-33 above, and further in view of Su et al. (US 2008/0205800).
As to claims 34, 36, 38 and 39 the combination teaches the method set forth above.  Additionally, Su et al. teach a method wherein the second composition comprises an adhesive as claimed and wherein no additional tie layer/resin is required (paragraphs [0020]-[0023] and [0038]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Su et al. and to have utilized the adhesive material in the second composition and without a tie resin layer in the method of Cancio et al., as suggested by Su et al., for the purpose, as suggested by Su et al. of promoting good bond strength between the layers of the film. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of any one of Chen et al. (US 2011/0039083), Su et al. (US 2008/0205800), or Dou et al. (US 2017/0015821) and in view of any one of McAmish et al. (US 2004/0157333), McAmish et al. (US 2003/0213549) or Jones (US 2003/0035943) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 19, 20, 23, 25 and 30-33 above, and further in view of Dou et al. (US 2017/0015821).
As to claims 38 and 39, the combination teaches the method set forth above.  Additionally, Dou et al. teach a method wherein no additional tie layer/resin is required (paragraphs [0012]-[0015]; claims 1 and 13 – tie layer is not required, but is optional).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Dou et al. and to have not utilized tie resin layer in the method of Cancio et al., as suggested by Dou et al., for the purpose, as suggested by Dou et al. of not utilizing additional materials when sufficient bond strength is achieved for a given application without a tie resin layer. 

Response to Arguments
	Applicant’s arguments filed September 2, 2022 have been fully considered.  The amendment to the claims has overcome the previous section 112 rejection and the previous section 103 rejection based upon Cancio et al. (US 2005/0248051).  As such, the rejections have been withdrawn.
	Applicant’s arguments regarding the rejection based upon Middlesworth et al. have been fully considered, but they are not persuasive to the extent they apply to the new ground of rejection set forth above necessitated by the claim amendment.  As set forth above, the previously applied McAmish reference (US 2004/0157333 – paragraph [0023]) teaches the MD stretching occurs after the CD-IMG stretching.  Further, each of Jones (US 2003/0035943 – paragraph [0051]) and McAmish (US 2003/0213549 – paragraphs [0046], [0051] and [0067]) also analogously teach the new limitation.  Middlesworth et al. generally teach that machine direction and transverse/cross-directional stretching may be performed (col. 6, lines 47-55) in the production of the film.  Middlesworth et al. do not provide explicit details on stretching combinations known and suggested by the analogous prior art.  Each of McAmish ‘333, McAmish ‘549 and Jones provide analogous teaching that fleshes out and develops the idea of performing both CD-IMG and MD stretching with the MD stretching occurring after the CD-IMG.  As such, applicant’s argument that proceeding in the claimed manner would be contrary to accepted wisdom in the art is not persuasive since Middlesworth et al. merely provide general teaching (i.e. teaching that does not contradict what is claimed) while each of McAmish ‘333, McAmish ‘549 and Jones provide teaching demonstrating that the claimed configuration is known, suitable, and effective in the film stretching art.  
	As to the argument suggesting/implying the recited sequence may provide new or unexpected benefits/results, there is no evidence of record to support the suggestion.  Indeed, the somewhat general 112 support for the amendment found in paragraph [0047] of the specification does not provide any indication that the claimed combination of stretching provides new or unexpected results.  
It is noted that the amendment has overcome the rejection of claims 1 and 23 that relied upon the Brady et al. reference (US 2003/0168766).  As such, the Brady reference has been withdrawn from the rejection of claims 1 and 23.  
	Absent persuasive evidence or arguments to the contrary, the examiner submits the claims would need to be further amended to overcome the rejections set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742